OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 18 November 2020 has been entered. Claims 1 and 17 have been amended. As such, claims 1, 2, 4-6, 8, 10-15, and 17-21 remain pending; claims 11-15 have been previously withdrawn, and claims 1, 2, 4-6, 8, 10, and 17-21 are under consideration and examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, first, it is noted that claim 1 recites “a substrate comprising titanium; a non-porous titanium oxide layer formed from the substrate; and an aluminum oxide layer in contact with the non-porous titanium oxide layer” (emphasis added); overlying”. Claim 10, of which is dependent upon claim 1, recites that an adhesion layer is disposed between the substrate and the non-porous titanium oxide layer. However, Applicant’s specification as filed 09 September 2016 (hereinafter “Applicant’s specification”) indicates in at least paragraphs 0025 and 0033 that the “adhesion layer” (of which is disclosed as a layer of silver having a thickness of from 2-6 nm) is first deposited on the titanium substrate surface to enhance adhesion of the aluminum layer to the substrate, where the aluminum layer and a portion of the titanium substrate are subsequently converted to oxide layers through an anodization process, where the silver layer (i.e., adhesion layer) is/remains positioned between the anodic aluminum and titanium oxide layers [0024-0035]. The only recitation in Applicant’s specification regarding the claimed adhesion layer is the recitation in [0025] which states that the layer of silver enhances adhesion. Simply put, Applicant’s specification provides support for the adhesion layer being present between the non-porous titanium oxide layer formed from the substrate and the overlying aluminum oxide layer, but does not provide sufficient written description support for the presence of an adhesion layer which is disposed between the substrate and the non-porous titanium oxide layer which is formed from the substrate. For further explanation, please see the rejection of claim 10 below under 35 U.S.C. 112(b). 
For the interpretation of claim 10 for the purpose of examination on the merits, please see the rejection of claim 10 under 35 U.S.C. 112(b) set forth below.
Appropriate action is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 10, the limitation “wherein an adhesion layer is disposed between the substrate and the non-porous titanium oxide layer” is indefinite, as it is unclear how said adhesion layer is disposed between the substrate and the non-porous titanium oxide layer in consideration of claim 1 requiring the non-porous titanium oxide layer being formed from the substrate. Applicant’s specification [0025] states “In some embodiments, a very thin metal intermediate layer (e.g., about 2-6 nanometers of silver) is deposited on surface 204 prior to subsequent step of depositing an aluminum layer in order to enhance adhesion of the aluminum layer to substrate 202. Since metals such as silver are inert with respect to an anodizing process and the intermediate layer would nominally be very thin, such an intermediate metal may be beneficial in some cases”. Further, the specification [0033] states “As described above, in some cases a very thin intermediate metal layer (not shown), such as a 2-6 nanometer thick layer of silver, is positioned between aluminum oxide layer 210 and titanium oxide layer 304. It is preferably for the intermediate layer to be composed of a metal that is inert to the anodizing process (i.e., does not chemically react with and contaminate the anodizing bath). The anodizing process can then terminate at the intermediate layer, making a top surface of the intermediate layer visible. In some cases, the intermediate layer is composed of a highly reflective metal, such as silver, thereby providing a shiny and 
In light of the aforecited portions of Applicant’s specification, it is unclear how a layer of material encompassed within the scope of the claimed term “adhesion layer”, including that of an inert metal such as silver, can be disposed between the non-porous titanium oxide layer and the (titanium-based) substrate when the anodization results in the conversion of the metal substrate into the non-porous titanium oxide layer. In other words, since the non-porous titanium oxide layer is formed from the substrate as recited in claim 1 (conversion of the metal substrate into the oxide layer), it is unclear how a layer of material can be disposed therebetween. 
For examination of claim 10 on the merits, the Examiner is interpreting claims 1 and 10 where the phrase “formed from” is read on by the phrase “formed on”. In other words, the non-porous titanium oxide layer being disposed or otherwise formed on top of the substrate, but not necessarily in contact therewith, reads on the aforecited phrase, of which allows for the examination of claim 10 on the merits. The Examiner suggests amending claim 10 based on support found in the specification in at least [0025] and [0033] in order to overcome the issue(s). 
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2009/0311516; “Wei”) in view of Sheasby et al. (US 4,152,222; “Sheasby”) (both previously cited). Disegi (US 2013/0233717; “Disegi”) is relied upon as an evidentiary reference for claims 4 and 5; Chan (US 2004/0247904; “Chan”) is relied upon as an evidentiary reference for claim 8 (both previously cited).
Regarding claim 1, Wei discloses a titanium-based composite material comprising a titanium-based block (i.e., a substrate, hereinafter “titanium substrate”), a 
Regarding the recitation of the claimed titanium oxide layer being non-porous, Wei discloses that the titanium-based composite material is formed by coating an aluminum layer directly on the titanium substrate after cleaning, through vacuum sputtering or vaporization (i.e., deposition processes) [0013]. The aluminum layer is then anodized to form an aluminum oxide layer on the titanium substrate. For the anodization process, an organic acid, such as, inter alia, sulfuric acid is utilized in solution. A power source supplies current to the titanium substrate, where the power source is in the range of 5-20 V and the current density through the aluminum layer is about 1-2 A/dm2. The aluminum oxide layer is formed on the titanium substrate with a plurality of micropores therein [0013, 0014, 0016]. After the aluminum oxide layer is completely anodized, the anodization process is continued to form the titanium oxide layer disposed between the titanium substrate (surface thereof) and the aluminum oxide 
Applicant’s specification discloses that an aluminum layer is deposited on the surface of a titanium substrate through deposition processes including, inter alia, physical vapor deposition [0026]. The aluminum layer is then anodized to form a porous aluminum oxide layer [0029, 0032], where all of the aluminum layer is converted to aluminum oxide [0031]. The electrolytic solution preferably includes sulfuric acid, and a voltage of about 15 V is utilized, referred to as a Type II anodization process [0032]. The applied current density to the aluminum layer is about 1.5 A/dm2 [0034]. After the aluminum layer is converted to the aluminum oxide layer, the titanium oxide layer forms between the aluminum oxide layer and the (titanium) substrate [0034]. The titanium oxide layer is a pore-free barrier layer type film [0034, 0035].
Given that the titanium-based composite material of Wei, set forth above, is substantially identical to the present claimed and disclosed part in terms of the substrate material, oxide-layer arrangement, and method (anodization) and conditions thereof (electrolytic sulfuric acid solution, power source voltage, applied current density through aluminum layer) for forming the aluminum oxide and titanium oxide layers on the titanium substrate, in the absence of objective evidence to the contrary, there is a reasonable expectation that the titanium oxide layer of Wei would inherently have been pore-free. The Examiner notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie
Wei is silent regarding the aluminum oxide layer having a colorant infused within its pores. 
Sheasby discloses anodic porous aluminum oxide films formed on the surface of aluminum. Sheasby teaches that pigments can be deposited in the pores of anodic aluminum oxide films to obtain interesting and new color shades as a result of optical interference [Abstract; col 2, lines 43-53, 54-68; col 3, lines 25-68; col 4, lines 1-48; col 6, lines 6-68].
Wei and Sheasby are both directed toward porous aluminum oxide films formed on metal substrates through anodization. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the titanium-based composite material of Wei by depositing pigments in the pores of the aluminum oxide layer, as taught by Sheasby, in order to impart a different or new color to the titanium-based composite material through interference coloring. The titanium-based composite material of modified Wei would have comprised all of the features set forth above and would have further comprised a pigment (i.e., a colorant) deposited in the pores of the aluminum oxide layer, thereby meeting the limitations of claim 1. 
Regarding claim 2, it is noted that Wei does not explicitly disclose that the titanium oxide layer is substantially transparent so that a surface of the substrate is visible through the titanium oxide layer as presently claimed. However, in light of the rationale set forth above in light of MPEP 2112(V) and 2112.01(I), in the absence of objective evidence to the contrary, there is a reasonable expectation that the titanium 
Regarding claims 4 and 5, Wei discloses that the thickness of the titanium oxide layer is decided by the voltage of the power source, and that different thicknesses produce titanium oxide layers having different colors, i.e., the color of the titanium oxide layer is decided by the anodizing voltage [0016]. Further, Wei discloses that for example, a yellow colored titanium oxide layer is formed when the voltage is 5 V, and a purple colored titanium oxide layer is formed when the voltage is 15 V. Purple titanium oxide layers formed through anodization processes are known to have thicknesses of 40-50 nm, and yellow titanium oxide layers formed through anodization processes are known to have thicknesses of 135-150 nm, as evidenced by Disegi [0044-0046, 0051, 0052, 0054, 0055, 0062, 0065, 0070]. Since the purple colored titanium oxide layer formed at 5 V would have had a thickness of 40-50 nm as evidenced by Disegi, it reads on the titanium oxide layer thickness range recited in claim 4. Since the yellow colored titanium oxide layer formed at 15 V would have had a thickness of 135-150 nm, it overlaps and therefore renders obvious the titanium oxide layer thickness recited in claim 4 (see MPEP 2144.05(I)).
Additionally or alternatively, while Wei does not explicitly disclose the thickness of the titanium oxide layer ranging from about 20 to about 150 nm as presently claimed, it has long been an axiom of the United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. Discovery of an optimum value of a result-effective variable in a known process is ordinarily within the skill of the art. Where the general conditions of a claim 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have increased or decreased the power source voltage during the anodization process of forming the titanium oxide layer, thereby increasing or decreasing the thickness of the titanium oxide layer, including over the presently claimed range of about 20 to about 150 nm, in order to obtain different colored titanium oxide layers to impart different colors to the titanium-based composite material relative to the colorant infused within the pores of the aluminum oxide layer.
Regarding claim 8, given that the titanium-based composite material of modified Wei, set forth above, is substantially identical to the present claimed part in terms of the substrate material, oxide-layer arrangement, thicknesses of each oxide layer (Wei discloses the thickness of the aluminum oxide layer is from about 5 to 30 microns [0015], Applicant’s specification discloses the thickness of the aluminum oxide layer is from 5 to 30 microns [0030]), and method (anodization) and conditions thereof (electrolytic sulfuric acid solution, power source voltage, applied current density through aluminum layer) for forming the aluminum oxide and titanium oxide layers on the titanium substrate, as well as the aluminum oxide layer being porous and containing a colorant within its pores, and the titanium oxide layer being non-porous, in the absence of objective evidence to the contrary, there is a reasonable expectation that the 
Additionally or alternatively, porous aluminum oxide layers having thicknesses on the order of microns that protect refractory metal oxide layers (i.e., titanium oxide layers), formed through anodization on aluminum or titanium substrates, are known to have hardness values in excess of 300 HV, as evidenced by Chan [0020-0024]. Since the aluminum oxide layer of the titanium-based composite material of Wei would have had a hardness of about 300 HV or greater as evidenced by Chan, its reads on the limitations of claim 8. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Sheasby as applied to claim 1 above, and further in view of Kobayashi et al. (US 5,160,599; “Kobayashi”) (previously cited).
Regarding claim 6, modified Wei discloses the titanium-based composite material set forth above in the rejection of claim 1 under 35 U.S.C. 103.
Wei is silent regarding the titanium or titanium alloy substrate [0013] being Ti-6Al-4V.
Kobayashi discloses an anodization process for coloring titanium and its alloys at low voltages [Abstract; col 2, lines 15-31]. The anodization process forms an anodic oxide film and utilizes sulfuric acid in solution [col 3, lines 19-23], where one of ordinary skill in the art recognizes that the anodic oxide film formed through anodization comprises titanium oxide. Kobayashi teaches that colorization through the anodization process is not limited to pure titanium, but is also applicable to titanium-based alloys including Ti-6Al-4V, of which is frequently employed as a high strength material [col 3, 
Wei and Kobayashi are both directed toward the anodization of titanium oxide substrates utilizing sulfuric acid-based electrolytic solutions in order to impart a color to said substrate and article thereof. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the titanium alloy Ti-6Al-4V as the titanium alloy substrate of the titanium-based composite material of modified Wei, as taught by Kobayashi, as Ti-6Al-4V would have been recognized within the art as a suitable titanium alloy substrate for undergoing colorization through anodization utilizing sulfuric acid-based electrolytic solutions (see MPEP 2144.07), with said titanium alloy exhibiting high strength.
The titanium-based composite material of modified Wei would have comprised all of the features set forth above where the titanium alloy substrate would have been Ti-6Al-4V, thereby meeting the limitation of claim 6.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 2003/0218064; “Conner”) (previously cited), in view of Wei and Sheasby.
Regarding claims 17-19 and 21, Conner discloses a portable electronic device comprising a housing (also referred to as a casing) [Abstract; 0002, 0006, 0008; Figure 
Conner is silent regarding the housing being formed from a substrate including titanium and having an aluminum oxide layer disposed thereon in one (first) portion and a titanium oxide layer overlaid by an aluminum oxide layer disposed thereon in another (second) portion (claim 17), wherein the titanium oxide layer is transparent (claim 18) and defines a boundary that distinguishes the two aforementioned portions (claim 19) and is non-porous (claim 21), and wherein the aluminum oxide layer has a colorant infused within its pores.
Wei in view of Sheasby (“modified Wei”) discloses the titanium-based composite material set forth above in the rejection of claims 1 and 2 under 35 U.S.C. 103. Wei teaches that material contaminations, such as fingerprints and dust [0004], cannot adhere to the titanium-based composite material easily [0017], and the composite material does not look obsolete or lose its shine over time, looking like new even after using for a long period of time [0004, 0005, 0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the portable electronic device of Conner by forming the housing for the electronic device from the titanium-based composite material taught by modified Wei (as set forth above in the rejection of claims 1 and 2), in order to prevent contaminations such as fingerprints from adhering to the housing, to provide a housing that looks new over an extended period of time (i.e., does not lose its shine over time), and to provide a housing of a specific (desired) color.
Furthermore, as set forth above, Wei discloses that the presence and thickness of the titanium oxide layer contributes to the color of the composite material, and further, that the formation of the titanium oxide layer is through a continued anodization after the aluminum oxide layer has been formed. Applicant’s attention is directed to MPEP 2144(I), which states that the rationale to modify or combine prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. Furthermore, Applicant’s attention is also directed to MPEP 2144.04(II)(A), which states that omission of an element and its function is obvious if the function of the element is not desired.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have not formed the titanium oxide layer on pre-determined portions of the titanium-based composite material, in order to have formed the pre-determined portions without having a color combination (the combination being the color associated with both the thickness of the titanium oxide layer and the colorant infused within the pores of the aluminum oxide layer) associated with the color of the titanium oxide layer. In other words, it would have been well-within the ambit of one of ordinary skill in the art to have determined that a portion of the composite was to not have a color associated with titanium oxide layer (the function of the element), and to have not continued the anodization process so as to not form the titanium oxide layer on said portions (omission of the element). As such, the titanium-based composite material of the housing of modified Conner would have comprised a portion where the aluminum 
The portable electronic device of modified Conner would have comprised the housing (i.e., enclosure) being constructed from the titanium-based composite material as set forth above in the rejection of claims 1 and 2 under 35 U.S.C. 103 over Wei in view of Sheasby, specifically the titanium-based composite material comprising a titanium or titanium alloy substrate, an aluminum oxide coating bonded directly to the titanium substrate in a (first) portion, and a (second) portion comprising the titanium or titanium alloy substrate overlaid by a non-porous, transparent titanium oxide layer overlaid by the aluminum oxide layer, said titanium oxide layer being formed from the substrate through the disclosed anodization process, and said aluminum oxide layer having pores with a colorant infused therein (claims 17, 18, 21). Since the titanium-based composite material exhibits the two aforementioned portions where the second comprises the titanium oxide-layer, i.e., one portion does not have the titanium oxide layer and the other portion does have the titanium oxide layer, the titanium-based composite material reads on the limitations of claim 19. In other words, since one portion comprises the titanium oxide layer and the other portion does not, it logically follows that the titanium oxide layer defines a boundary between the two portions. Furthermore, it logically follows that since the second portion includes both of the non-porous titanium oxide layer and the aluminum oxide layer having colorant particles in 
Regarding claim 20, it is noted that while claim 20 is not indefinite, the limitation is extremely broad. The claim recites that the outer surface is textured, but does not set forth any quality or quantity associated with the surface texture. In light of how the term “textured” is utilized throughout Applicant’s specification, the Examiner is interpreting the term “textured” in the context of the outer surface as meaning that the outer surface has at least some degree of roughness. For example, and to illustrate the breadth of the claim, a single 1 nm (height-scale relative to the surface) protrusion from an otherwise presumed-to-be completely flat surface would read on the limitations of claim 20. 
Given that the outer surface of the housing is the aluminum oxide layer of the titanium-based composite material, of which, as set forth above, is substantially identical in structure and composition, and is produced by identical or substantially identical processes to that of Applicant’s claimed layer structure of the enclosure, in the absence of objective evidence to the contrary, there is a reasonable expectation that the outer surface of the aluminum oxide layer of the housing (i.e., enclosure) would have exhibited at least some degree of roughness, of which reads on the limitations of claim 20. In other words, there is a reasonable expectation that the surface of the aluminum oxide layer of the housing of modified Conner would not have been a perfectly flat surface and would have comprised at least some degree of roughness.

The Examiner notes that the following rejection is a co-pending rejection that addresses the limitations of claim 20 in a manner different than that set forth above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Conner in view of Wei and Sheasby as applied to claims 17-19 above, and further in view of Tatebe et al. (US 2014/0166490; “Tatebe”) (previously cited).
Regarding claim 20, modified Conner discloses the portable electronic device and housing (i.e., enclosure) thereof as set forth above in the rejection of claims 17-19 under 35 U.S.C. 103. 
Modified Conner is silent regarding the outer surface of the housing (i.e., the surface of the aluminum oxide layer formed through anodization) being textured.
Tatebe discloses an article comprising a metal substrate that is, inter alia, aluminum or an aluminum alloy [Abstract; 0006, 0023, 0024]. An anodic metal oxide film is formed on the substrate through an anodizing process [0023], where one of ordinary skill in the art recognizes that the anodic metal oxide film, having been formed on an aluminum substrate, would comprise an anodic aluminum oxide film. The anodic aluminum oxide film is porous and can diffusely reflect and scatter incident light [0006, 0023]. Tatebe teaches that before the anodization process, the surface of the substrate can be texturized to increase the matte appearance of the surface, or to enhance the richness or saturated appearance of a final color of the surface after the anodization (and coloring) process [0026]. Further, Tatebe teaches that the top surface of the metal substrate corresponds to the top surface of the anodic film, wherein any surface finish given to the metal substrate is transferred to the top surface of the anodic film, i.e., the anodic film retains the textured surface [0031, 0037; Figure 5C, instance 504]. Tatebe 
Modified Conner and Tatebe are both directed toward articles comprising porous anodic aluminum oxide layers formed through anodization of aluminum substrates, wherein the article exhibits a color. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the housing of the portable electronic device of Conner by texturizing the surface of the aluminum layer before the anodization process, as taught by Tatebe, in order to impart a texturization to the surface of the aluminum oxide layer (the outer surface of the housing) to increase the matte appearance of the surface, to enhance the richness or saturated appearance of the final color of the surface, or to enhance the adsorption characteristics of the anodic aluminum oxide layer toward colorants within the pores of said layer.
The portable electronic device and housing thereof of modified Conner would have comprised all of the features set forth above and would have further comprised the (outer) surface of the housing, i.e., the anodic aluminum oxide layer, having a texture, thereby meeting the limitations of claim 20.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Herslow et al. (US 2017/0098151; “Herslow”), in view of Rosenfeld et al. (US 5,178,967; “Rosenfeld”) and Sheasby (all references previously cited)
Regarding claims 1 and 10, Herslow discloses a card (e.g., transactional card, smart card, ID card) [Abstract; 0002] comprising a metal substrate (also referred to as a core layer) that is, inter alia, titanium or titanium alloy [0007, 0055, 0056, 0062; Figures inter alia, aluminum (oxide) and titanium (oxide) [0060]. The anodized layers are applied to the titanium substrate via an adhesive layer [0056, 0060]. 
Herslow is silent regarding a specific anodic oxide layer arrangement disposed on the titanium substrate, and is also silent regarding the aluminum oxide layer having a colorant infused within its pores.
Rosenfeld discloses a bilayer oxide film comprising a porous aluminum oxide layer overlying a non-porous titanium oxide layer. The bilayer film is formed through anodization of, inter alia, a titanium (valve metal) substrate having a layer of aluminum coated thereon  [Abstract; col 1, lines 13-21; col 2, lines 25-66; col 3, lines 13-33; col 4, lines 30-37]. The anodization process forms the aluminum oxide layer first (from the layer of aluminum coated thereon), and then the non-porous titanium oxide layer from the substrate [col 5 and 6]. Rosenfeld teaches that the bilayer oxide film is readily, easily, and uniformly detachable from the substrate [col 2, lines 25-30; col 3, lines 66 and 67], and can be applied to virtually any (other) substrate [col 6, lines 23-39]. Furthermore, Rosenfeld teaches that materials are deposited in the pores of the aluminum oxide layer [col 6, lines 53-55], where one of ordinary skill in the art recognizes that colorants can be deposited in the pores of anodic aluminum oxide layers, as evidenced by Sheasby [Abstract; col 2, lines 43-53, 54-68; col 3, lines 25-54, 65-68; col 4, lines 1-9; col 6, lines 6-68]. Additionally, Rosenfeld teaches that the bilayer oxide film (after being detached from the substrate) can be attached to other substrates 
Sheasby discloses anodic porous aluminum oxide films formed on the surface of aluminum. Sheasby teaches that pigments can be deposited in the pores of anodic aluminum oxide films to obtain interesting and new color shades as a result of optical interference [Abstract; col 2, lines 43-53, 54-68; col 3, lines 25-54, 65-68; col 4, lines 1-9; col 6, lines 6-68].
Herslow and Rosenfeld are both directed toward layered anodic oxide structures that can be attached to substrates via adhesives in order to protect the underlying substrate. Herslow and Sheasby are both directed toward layered anodic oxide structures that may exhibit a color. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the bilayer oxide film, taught by Rosenfeld, as the anodized layer applied on the titanium substrate of Herslow, as the bilayer oxide film would have been recognized within the art as suitable for being transferred and applied to metal substrates via an adhesive layer (see MPEP 2144.07). 
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the bilayer oxide film, taught by Rosenfeld, as the anodized layer applied on the titanium substrate of Herslow via adhesive, in order to impart vapor or oxygen barrier protection to the 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have deposited a pigment (i.e., colorant) within the pores of the aluminum oxide layer, as taught by Sheasby, in order to have imparted a color to the bilayer oxide film.
The card of modified Herslow would have comprised a titanium substrate, a layer of adhesive disposed on the titanium substrate, and the bilayer oxide film set forth above attached to the titanium substrate via the adhesive. In other words, the layer sequence of the card of modified Herslow would have been as follows: titanium substrate, adhesive layer disposed on and in contact with the titanium substrate, non-porous titanium oxide layer disposed on and in contact with the adhesive layer, and the aluminum oxide layer disposed on and in contact with the non-porous titanium oxide layer, where the aluminum oxide layer would have had a pigment infused within its pores, thereby meeting the limitations of claims 1 and 10 under the interpretation of claim 10 set forth above in the rejections under 35 U.S.C. 112(a) and 112(b).

Response to Arguments
Applicant’s arguments, see Remarks filed 18 November 2020, pages 6-14, have been fully considered by the Examiner but are not found persuasive.
On page 8 of the Remarks, with respect to the rejection of claims 1, 2, 4, 5, and 8 under 35 U.S.C. 103 over Wei in view of Sheasby, Applicant asserts that Wei teaches away from depositing colorant particles in the pores of the aluminum oxide layer, as Wei teaches that the aluminum oxide layer is transparent, which would dissuade one of 
On pages 8 and 9 of the Remarks, Applicant asserts that one of ordinary skill in the art would not modify Wei with the teachings of Sheasby as set forth in the grounds of rejection because Sheasby teaches that pores formed via anodization utilizing 10-20% sulfuric acid solutions, of which are (in general) the anodization conditions disclosed by Wei, exhibit pore sizes which are not large enough for the pigment particles taught by Sheasby as suitable for imparting interference coloring [Sheasby, col 3, 25-54]. Thus, Applicant is asserting that Sheasby teaches away from the proposed combination with Wei because the pores of Wei would not be capable of having particles deposited therein without detriment to the aluminum oxide layer. However, Sheasby teaches that the pores formed via the aforesaid anodization process utilizing sulfuric acid may have their size enlarged via continuing the anodization under special conditions or by a dissolution after-treatment of the oxide film [Sheasby, col 3, 55-64; col 4, 1-9]; and further, teaches that to produce the greatest intensity of coloration, the porous anodic oxide film is preferably initially formed under conditions which lead to 
Applicant’s remaining arguments, see Remarks pages 11 and 12, with respect to the rejection of claims 1 and 10 under 35 U.S.C. 103 over Herslow in view of Rosenfeld and Sheasby, have been fully considered by the Examiner but are moot in view of the rejections of claim 10 under 35 U.S.C. 112(a) and (b), respectively, necessitated by Applicant’s amendments, set forth herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782